Opinion issued January 21, 2016




                                      In The

                               Court of Appeals
                                      For The

                          First District of Texas
                             ————————————
                               NO. 01-16-00011-CV
                            ———————————
                 IN RE D. PATRICK SMITHERMAN, Relator



            Original Proceeding on Petition for Writ of Mandamus


                          MEMORANDUM OPINION

      Relator, D. Patrick Smitherman, seeks a writ of mandamus to compel the

respondent, the Honorable Richard Beacom, to (1) set for oral hearing in Houston

relator’s motion to clarify and to rule on this motion, and (2) set relator’s request
for a temporary injunction for an oral hearing in Houston and to rule on this

request.1

      We deny the petition.

                                    PER CURIAM


Panel consists of Justices Higley, Huddle, and Lloyd.




1
      The underlying case is Commission for Lawyer Discipline v. D. Patrick
      Smitherman, cause number 2010-10256, pending in the 129th District Court of
      Harris County, Texas, the Honorable Richard Beacom, presiding.

                                         2